IN THE SUPREME COURT OF THE STATE OF NEVADA


                 THE LAW OFFICE OF DANIEL S.                              No. 84367
                 SIMON,
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT                               FILED
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF                                   NOV 1 6 21322
                 CLARK; AND THE HONORABLE
                 TIERRA DANIELI.:E JONES, 'DISTRICT
                 JUDGE,
                 Respondents,
                 and
                 EDGEWORTH FAMILY TRUST; AND
                 AMERICAN GRATING, LLC,
                 Real Parties in Interest.

                                        ORDER DENYING PETITION

                             This original petition for a writ of prohibition or mandamus
                 challenges a district court order awarding petitioner Daniel Simon attorney
                 fees in quantum meruit.       Simon argues the district court incorrectly
                 calculated the attorney fee award. But we already reviewed the challenged
                 district court order in a direct appeal, Edgeworth Family Tr. v. Simon, Nos.
                 83258/83260, 2022 WL 4298625 (Nev. Sept. 16, 2022) (Order Vacating
                 Judgment and Remanding),1 where we vacated the fee award and remanded
                 for further proceedings. As a result, Sinion has no order to challenge, and
                 his petition is thus moot. See Nat'l CollegiateAthletic Ass'n v. Univ. of Nev.,
                 Reno, 97 Nev. 56, 58, 624 P.2d 10, 11 (1981) CA moot case is one which seeks
                 to determine an abstract question which does not rest upon existing facts or


                        'We denied real parties in interest's petition for rehearing on October
                 31., 2022.
SUPREME COURT
           OF
        NEVADA


If I ) I 947A
rights.").   We decline to hear this moot petition.   See Smith v. Eighth
Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (holding
that whether to consider a writ petition is discretionary). Accordingly, we
        .     ORDER the petition DENIED.




                                         /
                                   Hardesty




                                   Stiglich


                                                                   j.
                                   Herndon




cc:   Hon. Tierra Danielle Jones, :District Judge
      Steve Morris
      Rosa Solis-Rainey
      Morris Law Group
      James R. Christensen
      Eighth District Court Clerk




                                     2